           Case 2:20-cv-02345-RFB-NJK Document 13 Filed 04/06/21 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   T. MATTHEW PHILLIPS, et al.,
                                                              Case No. 2:20-cv-02345-RFB-NJK
 8           Plaintiffs,
                                                                            ORDER
 9   v.
10   BRYCE DUCKWORTH, et al.,
11           Defendants.
12          On December 30, 2020, the Court issued an order granting Plaintiff T. Matthew Phillips’
13 motion to be permitted to file electronically subject to Plaintiff filing a certification that he has
14 completed the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
15 Civil Menu E-Filing Categories and Events, no later than January 13, 2021. Docket No. 6.
16 Plaintiff failed to file a certification. See Docket. On March 23, 2021, the Court issued an order
17 instructing Plaintiff to file said certification, no later than April 2, 2021. Docket No. 7. The Court
18 cautioned Plaintiff that “[f]ailure to do so will result in revocation of [his] permission to file
19 electronically.” Id. at 1. Plaintiff has failed to either file the necessary certification or request an
20 extension to do so. See Docket. Accordingly, Plaintiff’s permission to file electronically is hereby
21 REVOKED.
22          IT IS SO ORDERED.
23          Dated: April 6, 2021
24                                                                 ______________________________
                                                                   Nancy J. Koppe
25                                                                 United States Magistrate Judge
26
27
28

                                                      1
